Citation Nr: 1759684	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1974 and from October 1974 to July 1985.

The matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2011 and March 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence of record weighs against associating any diagnosed low back disability with any incident of service.

2.  A preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  The Board has an obligation provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence of record and on what the evidence shows, or does not show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from the VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2013 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.   38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Concerning the issue of entitlement to service connection for a low back disability, the Board finds that the May 2017 addendum report is adequate.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The duty to assist in a claim for TDIU does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Additionally, a combined-effects medical examination report or opinion is not required by any statute, regulation, or policy to properly decide entitlement to TDIU for a Veteran with multiple service-connected disabilities.  Floore v. Shinseki, 26 Vet. App. 376 (2013).  The need for such an examination is to be determined on a case-by-case basis, and depends on the evidence of record at the time of the Board's decision.  The Board finds that a combined-effects examination or opinion is unnecessary in this case.  Instead, the Board finds that the May 2017 addendum report regarding the Veteran's posttraumatic vascular headaches and wrist disabilities and a September 2014 psychiatric examination report are sufficient to decide the TDIU claim.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after separation from service may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

As a preliminary matter, the Board has considered whether the presumption of soundness arises in the current case.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to the VA to rebut the presumption of soundness by clear and unmistakable evidence that a Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals.  38 C.F.R. § 3.304(b)(1) (2017).

Mere history provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2017); Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1995).  The presumption of soundness upon entry into service may not be rebutted without contemporaneous clinical evidence or recorded history in the record.  Miller v. West, 11 Vet. App. 345 (1998).  However, that does not mean that without such evidence the presumption can never be rebutted.  Any determination must consider the strength of the rebutting evidence.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In a May 2017 addendum to a May 2015 VA examination report, the examiner found that there was no objective evidence to support a contention that the Veteran had a low back disability that clearly and unmistakably pre-existed entrance into service.  The Veteran's enlistment exam in 1974 and a Good Samaritan Hospital note dated August 6, 1983, show that he sustained a low back strain in 1969 following a motor vehicle accident.  The Veteran's service entrance report of medical history confirmed the 1969 incident, but the examination indicated a normal spine.  Further, there is no record found for the 1969 injury at which time the Veteran would have been approximately eighteen years old.  In addition, there is no objective evidence of intercurrent complaints, evaluations or treatments for a low back condition between 1969 and entrance into service in 1974.

Therefore, the Board finds that the Veteran is presumed sound as no low back disability was shown at entrance to service.  38 U.S.C. §§ 1111, 1153 (2017); 38 C.F.R. §§ 3.304(b), 3.306 (2017).

The Veteran contends that a current low back disability is directly connected to injuries sustained while in service.  In particular, the Veteran asserts that his back problems began after he was hit by an automobile in 1983 while in service and that they have continued to worsen since.  

The Veteran's service medical records show that the Veteran made multiple visits to the medical clinic complaining of low back pain.  The first visit was in January 1981 when he was diagnosed with herniated nucleus palposis (HNP).  Subsequent to the 1983 in-service automobile accident, the Veteran again was diagnosed with HNP.  However, at neither visit were actual images taken.  

A November 1984 VA service treatment record indicates that X-rays of the spine showed that vertebral body height, disc space, and alignment were normal.  There was calcification anterior and superior to L-1 vertebra.  However, there was no evidence of any spinal canal stenosis and the sacroiliac joint was found to be normal.

At a September 1985 VA examination, the examiner reported there was no evidence of any chronic low back disability.  There was no evidence of lower extremity radiculopathy based on normal straight leg raise tests.

According to a January 1990 post-service VA medical treatment record, the Veteran reported injuring his back when unloading a truck.  X-rays showed an increased transverse process size on the right side at L5 or L6 and very small riblets on T12 or L6.  Otherwise, there were no significant changes.  There was occasional numbness in the knees, but no evidence of radiculopathy.  The examiner found that the Veteran had tenderness in the right sciatic notch, the right parajunctional region, and slight tenderness at the lumbosacral joint.  Forward flexion of the thoracolumbar spine was to 80 degrees with comfort.  Extension was to 15 degrees with slight pain.  Lateral flexion was 30 degrees to the left and 20 degrees to the right with some discomfort.  Rotation was 70 degrees bilaterally.  The examiner found that the Veteran could ambulate on his heels and toes.  Straight leg raise tests were negative at 70 degrees bilaterally.  The Veteran had decreased left L5 motor strength, normal sensory evaluation in both lower extremities, and normal reflexes.  There were no significant changes in pain level upon coughing, sneezing, or Valsalva.  The examiner found that any past back problems were not significant and diagnosed the Veteran as having mechanical low back pain.

In a March 1990 VA medical treatment record, the examiner found that an MRI appeared to show herniation of the L5-L6 discs that seemed to be interfering with the left L5 nerve root.  The examiner determined that the Veteran exhibited radiculopathy at the L5 area.  As a result, the Veteran had a surgical excision procedure in April 1990.

A July 1990 VA medical treatment record indicates that the back condition was improving on a conditioning exercise program.  However, the examiner also opined that after treatment the Veteran would need to modify his work, with possible re-training.  The examiner anticipated that the Veteran would be restricted to a 35 pound weight limit, a maximum period of 2 hours of sitting at a time, four to five hours in a day, and standing and walking for three to four hours at a time, seven to eight hours in a day.  The examiner also recommended that the Veteran avoid repetitive pushing, pulling, bending, and twisting.

According to an October 1997 VA examination, the examiner found the Veteran continued to experience low back pain, limitation of movement, and left lower extremity radiculopathy.  A lumbar X-ray showed the first evidence of low back arthritis.  The X-ray showed minimal degenerative disc space narrowing with anterior osteophytic spurring.  However, the examination was twelve years after service discharge.

In addition, a November 2003 medical treatment record shows that the Veteran sustained another work-related injury to the lumbar spine as a result of almost falling down stairs while working as a technician.

In an August 2008 medical examination, the examiner considered the medical history and evidence and opined that it was less likely than not that a low back disability was related to service, to include a documented in-service motor vehicle accident.  

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and other lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether a low back disability was caused by active service, or is otherwise related to service or any service-connected disability, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is not shown that the Veteran, his spouse, or other lay persons possess the medical expertise to provide such opinions, and no competent nexus opinions are of record.  The Veteran has not submitted any competent medical opinions that relate his low back disability to service.

Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. Hayes v. Brown, 5 Vet. App. 60 (1993) (It is the responsibility of the Board to assess the credibility and weight to be given the evidence.); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board finds the August 2008 VA examiner's opinion to be more probative than the lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The August 2008 opinion is highly probative because it is supported by a detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and a low back disability.  Accordingly, the August 2008 VA opinion is found to carry significant weight.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a claim for service-connection for a low back disability.  A causal connection between the Veteran's service and any low back disability is not demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his low back disability originated during service.  However, the most persuasive evidence of record does not support that contention.  The Board is appreciative of the Veteran's faithful and honorable service to our country.

As the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability, the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that he is entitled to TDIU based on the severity of his service-connected disabilities.

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017); Mittleider v. West, 11 Vet. App. 181 (1998).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran has established service connection for posttraumatic vascular headaches, rated 50 percent; dysthymic disorder (persistent depressive disorder), rated 50 percent; and residuals of a fractured left wrist with radial nerve involvement, rated at 20 percent.  The Veteran's combined disability rating has been 80 percent since September 22, 2014.  38 C.F.R. § 4.25 (2017).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are satisfied as of September 22, 2014.

At the July 2014 Board hearing, the Veteran reported that his psychiatric disability caused symptoms of anxiety, short temper, and the inability to be around large groups of people.  He also reported that his disability caused him to procrastinate and that he experienced anger and was unable to be around his family.  He also indicated that he could not sleep at night and required frequent naps during the day.  He could not concentrate and had difficulty with short-term memory.  He also reported being on medication for dysthymic disorder.

According to a July 2013 VA examination report, the Veteran alleged unemployability due to on-going medical and physical problems, but only reported some difficulty interacting with others in work settings due to the service-connected psychiatric disability.  The examiner determined that in spite of the Veteran's claim, he appeared to be capable of maintaining the brief and superficial contact with others needed for many types of employment.  A mini mental status examination yielded a score of 29/30.  The examiner found that there was no indication of cognitive limitation that would impact the ability to engage in a substantially gainful occupation.  The Veteran's concentration was intact and he did not appear to be distractible.  The examiner opined that the Veteran should be able to complete work tasks in a timely manner without the need for inordinate supervision and that he was able to maintain brief and superficial contact with coworkers and supervisors.  Further, the examiner reported that while the Veteran's ability to adapt to stress was reduced, he should be able to adapt to limited change and should be able to make simple work related decisions.  The examiner determined that the Veteran's judgment, insight, and abstract reasoning did not appear to be impaired.  Finally, the examiner reported that the Veteran's psychiatric symptoms were not of such severity as to reasonably be expected to prevent all types of employment.

According to a May 2017 addendum to a May 2015 VA examination, the examiner considered the impact of the Veteran's service-connected posttraumatic vascular headaches and left wrist disabilities on employability.  The examiner opined that there was no objective evidence to suggest any impact on the Veteran's ability to perform weight-bearing or non-weight bearing activities, sit, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities as compared to the average worker without regard to age given the same disability/severity of these conditions.  The examiner determined that employment opportunities for the Veteran included and were not limited to sales, delivering light objects such as food, car parts, papers, and desk-type work.

In sum, the entirety of the evidentiary record, including the lay evidence, indicates that the Veteran's level of impairment is not so severe that it would be impossible for him to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The Board has attached significant probative value to the May 2017 addendum to the May 2015 VA examination as that examiner considered the impact of the service-connected disabilities on employment.  The Board finds that the preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for entitlement to TDIU must be denied.  38 C.F.R. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to a total disability rating based on TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


